DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C 103 as being unpatentable over Atick et al. (US 6111517), hereon referred to as Atick, in view of Erol et al. (US 20090100050), and hereon referred to as Erol. 
	In regards to claim 1, Atick discloses authenticating a user associated with a mobile device using user identification information provided by the user via the mobile device and image data of the user captured using a camera communicatively coupled to the mobile device, the mobile device connectable to a database of secure information (Video capture of a user is conducted live/continuously to continuously verify the identity of an authorized user in real time by utilizing a database connected to the mobile device; C. 2; L. 20-23; C.5 L.54-35; C.7 L.18-C.8 L.23); capturing biometric data of the user operating the mobile device (Video capture of a user is conducted live/continuously to continuously verify the identity of an authorized user in real time; C. 2; L. 20-23; C.7 L.18-C.8 L.23); monitoring attributes associated with a physical state of the user based on the biometric data captured of the user  (Computer system may also compare the newly acquired representation to the facial representations (image data) stored in the face template database; When these comparisons sufficiently confirm the continued presence of the authorized individual, continued access to computer system is provided; C.6 L.50-55); wherein the capturing, monitoring and providing the alert continues during use of the mobile device of the user (Video capture of a user is conducted live/continuously to continuously verify the identity of an authorized user in real time; C. 2; L. 20-23; C.7 L.18-C.8 L.23); and wherein operations of the method are performed by a processor (State of the art recognition software can compare an acquired representation against up to 300 stored representations per second when run on a standard Pentium (.TM.) processor; C.9 L40-46). 
	However, Atick does not disclose generating an alert when at least one attribute associated with the physical state of the user exceeds a threshold level.  In an analogous art Erol discloses generating an alert when at least one attribute associated with the physical state of the user exceeds a threshold level (The score or the score translated into a threshold value can be used to determine whether the received image is of sufficient quality to transmit the captured image from the mobile device  on for further processing. In one embodiment, if the recognition score is below a threshold, the recognition score is displayed to the user along with a request for confirmation that retrieval should be performed on the captured image having the displayed recognition score. A message (alert) is displayed to the user indicating the recognition score and that the score is below a level at which the image can be recognized and therefore the image will not be sent to the MMR Gateway. Additionally, the message displayed could request that the user capture another image; Paragraph 0167). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Atick, with the teachings disclosed by Erol regarding generating an alert when at least one attribute associated with the physical state of the user exceeds a threshold level. The suggestion/motivation of the combination would have been to provide additional security in client devices adapted to interact with an MMR system (Erol; Paragraph 0002). 
In regards to claim 2, Erol discloses wherein access to the secure information is provided upon successful authentication of the user (Upon authentication, the mobile device is synced with and access secure information of the MMR Database; Paragraphs 0073-0075).  
In regards to claim 3, the combination of Atick and Erol discloses wherein the biometric data, the attributes of the user, and the alert is saved in a user profile of the user and wherein access to the database of secure information is restricted to the user when the alert is initiated (The elements presented in the claim(s) do not contain any additional features, do not present any inventive step or novelty not addressed/presented in the combination of Atick and Erol. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art. The additional features of these claims represent normal design options, which the skilled person would implement the combination of Atick and Erol, depending on the circumstances, without exercising any inventive activity).
.  

Claim 4 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Atick and Erol, in view of Lockhead et al. (US 8484355), hereon referred to as Lockhead
	In regard to claim 4, the combination of Atick and Erol does not disclose  wherein the biometric data and the attributes associated with the physical state of the user are mapped to the image data and user identification information of the user to define audit data; and providing access to the audit data to enable replay of the audit data for the physical state that initiated the alert, the replaying of the audit data includes rendering the image data of the user, biometric data and physical state of the user that corresponds to the alert.  However, in analogous art Lockhead discloses wherein the biometric data and the attributes associated with the physical state of the user are mapped to the image data and user identification information of the user to define audit data; and providing access to the audit data to enable replay of the audit data for the physical state that initiated the alert, the replaying of the audit data includes rendering the image data of the user, biometric data and physical state of the user that corresponds to the alert (User activity included user interactive input and what images they displayed and viewed can be traced and monitored; User with sufficient access is able to view the task log that includes the audit data, this access allows the user to edit and modify the data C.35 L35-C.36 L.65).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Atick and Erol, with the teachings disclosed by Lockhead regarding generating an alert when at least one attribute associated with the physical state of the user exceeds a threshold level. The suggestion/motivation of the combination would have been to provide additional security by providing monitored user resource usage information used for auditing (Lockhead: C2 L.23-C.3 L.13).

Claim 5 are rejected under 35 U.S.C 103 as being unpatentable over the combination of Atick and Erol, in view of Ackerman (US 2007/0112775), hereon referred to as Ackerman 
	In regards to claim 5, the combination of Atick and Erol does not discloses wherein monitoring attributes of the user includes, receiving the image data of the user captured by the camera of the mobile device when the user is facing camera, the image data captured by the camera at predetermined intervals of time; and verifying identity of the user operating the mobile device  (The input of biometric information from the member user is received, and during; a server to compare rendered biometric data with time dependent biotags elements for identification and verification acceptable native physical biometric capture device from a first processing unit for the purpose of improved security through biometric authentication using a computer network, according to one embodiment of the present invention; Paragraph 0030).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by the combination of Atick and Erol, with the teachings disclosed by Ackerman regarding generating an alert when at least one attribute associated with the physical state of the user exceeds a threshold level. The suggestion/motivation of the combination would have been to provide additional security by creating biometric data using two processors to capture digital images, video and digital audio data, for identification of a native biometric capture device, and authenticating a member or user seeking access to a selectively approved information database viewable through a computer information network (Ackerman; Paragraph 0002).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495